Title: To George Washington from Major General Benjamin Lincoln, 19 May 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General
Bound brook [N.J.] May [19]th 1777

One of the Hessians left their camp at the landing this afternon, his account of their numbers & situation is very simelar to that we have often had from others. He informs there are no appearances of removing at present, they are waiting for a reinforcment which they daily expect—That the treatment they receive is so very different from what they expected, & so injurious, (were promised 16d. ⅌ day & receive 1s. only for seven) in case it is known at home it will be dificult to git recruits—That they lately left three of their strongest regiments at rhode Island—That their troops are very sickly at New York & fort Washington—That one of their regiments that came out with six hundred are now reduced to one hundred fit for duty—That they have lost one half their men since they came out—That they are in possession we sent in.
Notwithstanding the sold[i]ers have been lately paid, & the pains taken that justice should be done them, desertion continues the night before last two left their posts one of them of the 10th Pennsilvana regiment of Cap. Shags company who, I am informed by a Note from the field officers of the day, hath lost his whole company in that way excepting two—Last night we lost four who were patroling with a sergeant they attempted to induce him to go off with them on his refusal they knocked him down took his gun & left him—you will find on examining the present return with the former. the differences are not accounted for, nor is it possible by the last regimental returns to do it.
